Title: Thomas Jefferson to Thomas Cooper, 25 August 1814
From: Jefferson, Thomas
To: Cooper, Thomas


          Dear Sir  Monticello Aug. 25. 14.
          In my letter of Jan. 16. I mentioned to you that it had long been in contemplation to get an University established in this state, in which all the branches of science useful to us, and at this day, should be taught in their highest degree; and that this institution should be incorporated with the college and funds of Wm & Mary. but what are the sciences useful to us, and at this day thought useful to any body? a glance over Bacon’s arbor scientiae will shew the foundation for this question, & how many of his ramifications of science are now lopt off as nugatory. to be prepared for this new establishment, I have
			 taken some pains to ascertain those branches which men of sense, as well as of science, deem worthy of cultivation. to the statements which I have obtained from other sources I should highly
			 value an
			 addition of one from yourself. you know our country, it’s pursuits, it’s faculties, it’s relations with others, it’s means of establishing and maintaining an institution of general science, and
			 the
			 spirit of economy with which it requires that these should be administered. will you then so far contribute to our views as to consider this subject, to make a statement of the branches of
			 science
			 which you think worthy of being taught, as I have before said, at this day, and in this country? but to accomodate them to our economy, it will be necessary further to distribute them into
			 groups,
			 each group comprehending as many branches as one industrious Professor may competently teach, and, as much as may be, a duly associated family, or class, of kindred sciences. the object of this
			 is to
			 bring the whole circle of useful science under the direction of the smallest number of professors possible, and that our means may be so frugally employed as to effect the greatest possible good.
			 we
			 are about to make an effort for the introduction of this institution.
          On the subject of patent rights, on which something has passed between us before, you may have noted that the patent board, while it existed, had proposed to reduce their decisions to a system of rules as fast as the cases presented should furnish materials. they had done but little when the business was turned over to the courts of justice, on whom the same duty has now devolved. a rule has occurred to me, which I think would reach many of our cases, and go far towards securing the citizen against the vexation of frivolous patents. it is to consider the invention of any new mechanical power, or of any new combination of the mechanical powers already known, as entitled to an exclusive grant; but that the purchaser of the right to use the invention should be free to apply it to every purpose of which it is susceptible. for instance, the combination of machinery for threshing wheat, should be applicable to the threshing of ryes, oats, beans Etc the spinning machine to every thing, of which it may be found capable; the chain of buckets, of which we have been possessed thousands of years, we should be free to use for raising water, ore, grains, meals, or any thing else we can make it raise.these rights appear sufficiently distinct, and the distinction sound enough, to be adopted by the judges, to whom it could not be better suggested than thro’ the medium of the Emporium, should any future paper of that furnish place for the hint.
          Since the change of government in France, I am in hopes the author of the Review of Montesquieu will consent to be named, and perhaps may publish there there  his original work: not that their press is free; but that the present government will be restrained by public opinion, whereas the late military despotism respected that of the army only. I salute you with friendship & respect.
          Th:
            Jefferson
        